            Case 4:82-cv-00866-DPM Document 5727 Filed 02/26/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                               PLAINTIFF

V.                                        NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                                DEFENDANTS

EMILY McCLENDON, ET AL.                                                              INTERVENORS


                       FEBRUARY 28, 2021 FACILITIES STATUS REPORT

            Pulaski County Special School District for its updated report to the Court states:

            To the extent that previous subheadings are not apropos to this report, because there is no

new information to report as regards to them, they are not being repeated.

                                         PROGRESS REPORT

                                        Sylvan Hills High School

            1.     The Performing Arts Center is largely complete, and SHHS is waiting for a

certificate of occupancy from the City of Sherwood.

            2.     The Multi-Purpose Arena is largely complete, and SHHS is waiting for a certificate

of occupancy from the City of Sherwood.

            3.     There are other components of the SHHS project that remain ongoing.

            4.     To date, the project as a whole is under the $65,000,000 budget previously reported.

(Doc. 5690, p. 28; Doc. 5318, p. 1). There is a potential cost savings of $2 million.

            5.     PCSSD is no longer receiving the field reports that had routinely been attached to

these facilities reports so none is attached hereto.




7984669.1
        Case 4:82-cv-00866-DPM Document 5727 Filed 02/26/21 Page 2 of 2




                                    Robinson Middle School

       6.      Construction of the new sewer plant previously reported (Doc. 5690, p. 2) has

begun and is approximately 50% complete.

                                         Future Reports

       Unless the Court directs otherwise, PCSSD proposes to utilize the same reporting format

as this and the previous reports.

                                           Devin R. Bates (2016184)
                                           M. Samuel Jones III (76060)
                                           Amanda G. Orcutt (2019102)
                                           MITCHELL, WILLIAMS, SELIG,
                                             GATES & WOODYARD, P.L.L.C.
                                           425 West Capitol Avenue, Suite 1800
                                           Little Rock, Arkansas 72201
                                           Telephone: (501) 688-8800
                                           Facsimile: (501) 688-8807
                                           sjones@mwlaw.com
                                           aorcutt@mwlaw.com
                                           dbates@mwlaw.com

                                           and

                                           Jay Bequette
                                           Cody Kees
                                           Bequette Billingsley & Kees, P.A.
                                           425 West Capitol Ave., Suite 3200
                                           Little Rock, Arkansas 72201
                                           Telephone: (501) 374-1107
                                           Facsimile: (501) 374-5092
                                           Mobile: (501 590-4500
                                           jbequette@bbpalaw.com
                                           ckees@bbpalaw.com

                                           Attorneys for Pulaski County Special
                                           School District




                                              2
